 



Exhibit 10(e).

Schedule Identifying Material Details of
Executive Agreements Substantially Similar to Exhibit 10(a)
 

      Name   Effective Date
 
   
Ronald C. Baldwin
  May 16, 2001
Thomas E. Hoaglin
  February 15, 2001
Michael J. McMennamin
  November 14, 2000

Schedule Identifying Material Details of
Executive Agreements Substantially Similar to Exhibit 10(b)

      Name   Effective Date
 
   
Daniel B. Benhase
  August 16, 2000
Richard A. Cheap
  May 4, 1998
Mary W. Navarro
  July 16, 2002
Nicholas G. Stanutz
  February 26, 2002

Schedule Identifying Material Details of
Executive Agreements Substantially Similar to Exhibit 10(c)

      Name   Effective Date
 
   
James W. Nelson
  November 9, 2004

Schedule Identifying Material Details of
Executive Agreements Substantially Similar to Exhibit 10(d)

      Name   Effective Date
 
   
Donald R. Kimble, Jr.
  July 14, 2004

